FILED
                                                                                  November 8, 2021
                                                                                   EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS

                            SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA




In re A.L.

No. 21-0369 (Kanawha County 20-JA-36)



                               MEMORANDUM DECISION



        Petitioner Mother K.C., by counsel Elizabeth G. Kavitz, appeals the Circuit Court of
Kanawha County’s April 15, 2021, order denying her request for an improvement period and
terminating her parental rights to A.L. 1 The West Virginia Department of Health and Human
Resources (“DHHR”), by counsel Patrick Morrisey and Mindy M. Parsley, filed a response in
support of the circuit court’s order. The guardian ad litem, Sharon K. Childers, filed a response on
behalf of the child in support of the circuit court’s order. On appeal, petitioner argues that the
circuit court erred in denying her request for an improvement period and terminating her parental
rights without imposing a less-restrictive dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In January of 2020, the DHHR filed an abuse and neglect petition against petitioner
alleging substance abuse and that petitioner and the child had been missing since November of
2019 after residing at the grandparents’ home. The DHHR alleged that the child’s maternal
grandparents filed a missing person report in January of 2020 and that the Kanawha County
Sheriff’s Department was investigating. According to the petition, the grandparents had filed a
guardianship petition for the child in family court, which was transferred to circuit court and the
circuit court ordered a ratification for emergency custody to be filed. The DHHR further alleged
that the child disclosed to a peer that the father punched her in the stomach on at least one occasion.


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
Finally, the DHHR alleged that the parents failed to provide the child with the necessary food,
clothing, supervision, and housing at times since the child’s birth by failing to provide the child
with financial support during at least some periods of the child’s life.

        The circuit court held a preliminary hearing in February of 2020 wherein petitioner did not
appear but was represented by counsel. At the hearing, the DHHR advised the court that petitioner
was “still on the run with the minor child and the [DHHR] has been unable to locate them.” The
court granted the DHHR legal and physical custody of the child, upon locating the child.

         After the preliminary hearing, petitioner returned to West Virginia. Petitioner was located
at the county courthouse attempting to file domestic violence petitions against the child’s father
and her own parents. At that point, the DHHR took physical custody of the child. Thereafter, the
circuit court held an adjudicatory hearing in March of 2020, wherein the court heard arguments on
a motion from a Legal Aid of West Virginia attorney to intervene on behalf of petitioner. The
Legal Aid attorney said that she specialized in human trafficking and related resources. The DHHR
and guardian objected to her presence at the hearing, citing the rules of confidentiality under West
Virginia Code § 49-5-101. After considering the arguments, the court ultimately denied the motion
to intervene. The guardian presented a confidentiality order to the court, which was signed and
reminded the parties of the “confidential nature of the proceedings.” The circuit court also heard
arguments on a motion to intervene from the child’s grandparents. The DHHR informed the court
that it intended to amend the petition to add the grandparents as respondents. As such, the court
provisionally granted the grandparents’ motion to intervene. The court also ordered that the parents
and grandparents submit to parental fitness evaluations and that petitioner also participate in a
psychiatric evaluation. Petitioner moved for supervised visitation with the child, which the court
denied.

         In May of 2020, the psychologists released their forensic psychological evaluation, which
noted that A.L. participated in a Child Advocacy Center (“CAC”) interview in November of 2019
at the Charleston Area Medical Center. During her CAC interview, the child disclosed instances
of abuses. Specifically, A.L. revealed that she had been locked in a room with no lights, whipped
for spilling milk, and hit with a pan by the father. The child further disclosed that the father pulled
down her pants and scratched her genitals. After the CAC interview, petitioner fled West Virginia
with the child. According to the evaluation, petitioner and the child resided at one point in New
Jersey. Once in New Jersey, the Department of Child and Families completed an assessment on
petitioner and the child. The assessment indicated that petitioner claimed to be involved in human
trafficking and that A.L. had been sexually abused by her maternal grandparents and father.
Petitioner also claimed that her life was in danger and that human traffickers had drugged her with
Valium. According to the evaluation, A.L. disclosed to a doctor performing an evaluation in New
Jersey that she missed her friends at school in West Virginia. A.L. also informed the evaluator that
her father hit her on several different occasions.

       Next, the psychologists conducted their own interview with the child. According to the
evaluation, A.L. struggled to provide linear, detailed accounts of the events she alleged occurred.
In one instance, the child claimed to have been sexually abused at an event where there were a
number of other people gathered. When asked why the others did not see the abuse, she said the
perpetrator told them to “[l]ook over there,” while pointing in another direction, fooling the people

                                                  2
into looking away while the abuse occurred. The child also appeared focused on a news interview
with her father after he reported her missing. According to the evaluation, the foster mother said
the child repeatedly asked her to locate and show her the video, and it appeared that she had never
seen the video but talked about it as though she had. After interviewing her at length and
conducting a full evaluation, the examiners concluded that A.L. may no longer be able to discern
what happened from what she had been told by petitioner.

        Finally, the psychologists interviewed petitioner, who stated that she fled West Virginia in
November of 2019 after her own father had sexually assaulted her and that she had escaped from
people who were trafficking her. Petitioner indicated that her mother had threatened her with
mental health treatment. Petitioner acknowledged that she had been living with her parents in
October and November of 2019 before fleeing the state with the child. Petitioner stated that A.L.
told her she had been sexually abused by the father. Petitioner acknowledged that she failed to
contact law enforcement or CPS after the allegations but that she took A.L. to a counselor, who
made a referral to CPS. After the referral, petitioner took A.L. to the Charleston Area Medical
Center for an evaluation. Petitioner stated that A.L. disclosed sexual abuse by the father during her
CAC evaluation. However, petitioner denied knowing that the child had been abused. Petitioner
stated that she received assistance in New Jersey through a human trafficking victim’s
organization, including placement in a shelter, clothing, and counseling. While in placement at the
shelter, A.L. was molested in a restroom late at night. Petitioner asserted that her parents had hired
a private detective to attempt to locate her at the shelter. Petitioner also claimed that she was on
the news as a result of her disappearance and had missed several hearings in West Virginia, leading
her parents to file a missing person’s report. Petitioner acknowledged to the evaluators that she
returned to West Virginia in January of 2020, claiming that she had been located at the shelters in
New Jersey and did not wish to go into a witness protection program. Petitioner further claimed
that her parents had sexually abused her and had paid the human trafficking organization to keep
her so the grandparents could take the child. Petitioner also reported that A.L. was in the primary
care of the grandparents from 2016 to 2018 and was “back and forth” between her care and the
grandparents’ care in 2018 and 2019. Petitioner claimed to take sole care of the child after May of
2019. After reviewing the allegations in the petition with the evaluators, petitioner acknowledged
that she was out of the state during the time period listed in the petition. Petitioner also admitted
to occasionally using methamphetamine since 2017 and that she was forced to use Valium by
human traffickers who took her hostage.

        In regard to her mental health, petitioner denied ever receiving inpatient mental health
treatment or residential substance abuse treatment. However, petitioner acknowledged
participating in outpatient substance abuse treatment for methamphetamine addiction in 2019 and
intensive outpatient treatment where she recounted “repressed memories” of sexual abuse by her
parents. Petitioner further stated that she suffered from hallucinations as a result of her repressed
memories of abuse. Petitioner indicated that she was taking prescribed medication for her post-
traumatic stress disorder diagnosis.

        The circuit court held the continued adjudicatory hearing in August of 2020 wherein
petitioner moved to stipulate to abusing and neglecting the child. The court questioned petitioner
under oath as to her stipulation and, after questioning, did not accept petitioner’s stipulation. The
court cited “ongoing concerns with [petitioner’s] mental health issues.” Petitioner’s counsel

                                                  3
objected to the court’s refusal to accept petitioner’s stipulation. The DHHR moved to continue the
hearing to determine if petitioner “will be able, in the foreseeable future, to overcome her mental
health issues.” The circuit court also ordered therapeutic reunification between the child, the
grandparents, and the father. The circuit court continued the hearing and, upon request by counsel
for petitioner, granted her motion for a guardian to be appointed for petitioner.

        In November and December of 2020, the circuit court held hearings wherein petitioner
moved for a preadjudicatory improvement period. In support of her motion, petitioner presented
the testimony of her psychiatrist who testified that petitioner was motivated and making
therapeutic progress. The psychiatrist also diagnosed petitioner with post-traumatic stress disorder.
Next, a psychologist testified that she interviewed then six-year-old A.L. and diagnosed the child
with trauma and stressor-related disorders. The psychologist explained that the child was affected
behaviorally and emotionally by being removed from her home by petitioner, taken out of state,
and not understanding what was happening. The psychologist further testified that she interviewed
the child, who seemed confused, and that petitioner likely coached the child, which affected the
child’s ability to distinguish between fantasy and reality. Finally, another psychologist testified
that she interviewed petitioner. That psychologist testified that petitioner did not exhibit any
symptoms of post-traumatic stress disorder, as petitioner claimed to have been diagnosed with.
The psychologist testified that petitioner exhibited paranoia-based thinking, as well as a recent
history of substance abuse and erratic behaviors. The psychologist further testified that petitioner’s
credibility and mental well-being were in significant doubt.

        The next month, the circuit court held another hearing wherein petitioner renewed her
motion for a preadjudicatory improvement period. The DHHR and guardian again objected to the
motion, which the court denied. After denying the motion, the DHHR put on evidence that
petitioner left West Virginia with the child for several months, moving from shelter to shelter. The
DHHR presented evidence that during one move, the child was sexually assaulted in a shelter
bathroom while in petitioner’s care. In support of her motion for an improvement period,
petitioner’s counsel maintained that petitioner was running from human traffickers, the child’s
father, and her own parents, who she claimed had sexually abused her for years.

        In light of evidence presented over several adjudicatory hearings, the circuit court found
that petitioner has “severe mental health issues that impacted her ability to parent and caused
severe emotional trauma to the [] child.” The court detailed that petitioner “absconded with the
child for several months, without a plan, that resulted in a dramatic upheaval in the child’s life.”
The court also found that petitioner ran with the child to New Jersey and Ohio, moving from shelter
to shelter, which led to the child being sexually assaulted. As a result, the circuit court found that
petitioner was an abusing and neglectful parent. Petitioner moved for a post-adjudicatory
improvement period and supervised visitation, which the court denied. The court did, however,
grant petitioner’s motion for the DHHR to provide parenting services.

        The circuit court held multiple dispositional hearings in March and April of 2021. At one
hearing, a DHHR case manager testified that at the time of the petition’s filing, petitioner had taken
the child outside of the state and both had been missing for approximately two months. The DHHR
also put on evidence that, despite granting petitioner services, petitioner failed to participate in
parenting services. Specifically, petitioner cancelled all scheduled appointments with service

                                                  4
providers in December of 2020 and did not respond to attempts from providers in January and
February of 2021. During that time, petitioner quit her job, ceased participating in therapeutic
treatment services, left her home in West Virginia, and moved to Texas. The DHHR reported that
petitioner was staying in a sober living home in Texas that does not permit children. The DHHR
presented evidence that petitioner failed to provide an explanation as to why she left West Virginia
and instead cited “human trafficking events” without any evidence to support such accusations.
Finally, petitioner testified that she had moved to Texas to escape human traffickers who had
broken into her apartment in West Virginia and assaulted her. Petitioner stated that there was a
police report and investigation into the incident, but she did not have the report and could not recall
which agency investigated the alleged incident. Petitioner reported that she was unable to
participate in services due to trauma stemming from the alleged break-ins. Upon questioning,
petitioner did acknowledge she suffered from mental illness, including delusions. Petitioner
maintained that she wanted to visit with A.L. and maintain a relationship with the child.

        After the presentation of evidence, the circuit court found that petitioner’s ongoing mental
health crisis was a barrier to reunification with the child. The court also found that petitioner moved
out of state; made no effort to participate in parenting services; remained unstable; was living in a
home where children are not allowed; and ceased treating her mental health. Ultimately, the circuit
court concluded that there was no reasonable likelihood that the conditions of abuse and neglect
could be substantially corrected in the near future and that it was in the best interest of the child to
terminate petitioner’s parental rights. The circuit court’s April 15, 2021, dispositional order
reflected this termination. 2 It is from this dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner alleges that the circuit court erred in denying her motion for a post-
adjudicatory improvement period because she acknowledged her mental health issues and their
impact upon her ability to parent and took initiative in seeking treatment for those issues.


       2
        The father is currently participating in an improvement period, and his parental rights
remain intact. The permanency plan for the child is reunification with the father.
                                                   5
Specifically, petitioner argues that her acknowledged mental health issues required the court and
DHHR to proceed with plans for remediation commensurate with the Americans with Disabilities
Act (“ADA”). She asserts that West Virginia Code § 49-4-604(c)(5) requires circuit courts to
consider whether the DHHR provided reasonable accommodations when the court finds that the
parent is “presently unwilling or unable to provide adequately for the child’s needs.” Petitioner
also argues that she offered “ample evidence” of her likelihood of full participation in an
improvement period through the testimony of her treating psychiatrist, as well her own testimony
regarding her housing and employment. In light of these claims, she argues that the circuit court
erred in failing to grant her a post-adjudicatory improvement period. We disagree.

        This Court has held that “a parent charged with abuse and/or neglect is not unconditionally
entitled to an improvement period.” In re Emily, 208 W. Va. 325, 336, 540 S.E.2d 542, 553 (2000).
West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a post-
adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). However, the circuit court has
discretion to deny an improvement period when no improvement is likely. See In re Tonjia M.,
212 W. Va. 443, 448, 573 S.E.2d 354, 359 (2002).

        Here, petitioner failed to correct the conditions of abuse and neglect at issue in the
proceedings, despite the provision of services. The record indicates that petitioner failed to
participate in scheduled parenting services and cancelled all appointments scheduled in December
of 2020. Petitioner also failed to communicate or respond to calls from service providers in January
and February of 2021. This is despite the fact that at least one service provider made numerous
attempts to locate and assist petitioner during the proceedings. Although petitioner references her
own testimony on housing and employment, she quit her job, stopped participating in treatment
services, abandoned her home in West Virginia, and moved to an out-of-state facility that bars
children. Accordingly, it is clear to this Court that the circuit court did not err in denying any of
petitioner’s motions for improvement periods, as an improvement period would have been an
exercise in futility and not in the best interest of the child.

        Next, we find that the circuit court did not violate the ADA in denying petitioner’s motions
for an improvement period. The ADA provides that “no qualified individual with a disability shall,
by reason of such disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subject to discrimination by any such
entity.” 42 U.S.C. § 12132. Petitioner argues that her “disabling diagnoses from both treaters and
evaluators” remained the focus of the circuit court proceedings and formed the basis of the decision
to deny her an improvement period, declining to accept her stipulation to abuse and neglect of the
child, and appointment of a guardian ad litem for her. Petitioner notes that West Virginia Code §
49-4-604(c)(5)(C) provides that the circuit court shall set forth in its order, should it find that the
parents are presently unwilling or unable to provide adequately for the child’s needs, “[w]hether
the [DHHR] has made reasonable accommodations in accordance with the [ADA] . . . to parents



                                                  6
with disabilities in order to allow them meaningful access to reunification and family preservation
services.” In re B.W., 244 W. Va. 535, 854 S.E.2d 897, 900 (2021).

        Petitioner’s argument centers on the factors that the circuit court is required to include in
its order if it first finds that a parent is “presently unwilling or unable to provide adequately for the
child’s needs.” See W. Va. Code § 49-4-604(c)(5). However, petitioner acknowledges on appeal
that the circuit court did not make that finding in this case. Rather, the circuit court found that there
was no reasonable likelihood that petitioner could correct the conditions of abuse and neglect in
the near future and that termination of parental rights was in the children’s best interests, which is
the requisite finding to terminate a parent’s parental rights under West Virginia Code § 49-4-
604(c)(6). West Virginia Code § 49-4-604(c)(6) does not require the circuit court to include the
same findings as West Virginia Code § 49-4-604(c)(5), and, therefore, we find no error in the
circuit court’s omission of this finding.

         Further, petitioner ignores the fact that she failed to participate in many of the offered
services, quit her job, stopped participating in treatment services, and moved to an out-of-state
facility that bars children. Petitioner cites to nothing in the record that shows she was denied an
improvement period “by reason of [her] disability.” While petitioner argues that her diagnosis of
post-traumatic stress disorder, made by her psychiatrist during the proceedings, would provide her
protection under the ADA, the DHHR presented psychologist testimony that found petitioner did
not have post-traumatic stress disorder. Petitioner also fails to explain how her alleged impairment
“substantially limits one or more major life activities.” 42 U.S.C. 12102(1). Moreover, petitioner
fails to cite to the record where this argument was raised before the circuit court. “‘Our general
rule is that nonjurisdictional questions . . . raised for the first time on appeal, will not be
considered.’ Shaffer v. Acme Limestone Co., Inc., 206 W.Va. 333, 349 n. 20, 524 S.E.2d 688, 704
n. 20 (1999).” Noble v. W. Va. Dep’t of Motor Vehicles, 223 W. Va. 818, 821, 679 S.E.2d 650,
653 (2009). Accordingly, we find no merit to petitioner’s argument.

        Next, petitioner argues that a less-restrictive alternative to the termination of her parental
rights should have been employed. Petitioner claims that concurrent planning is necessary to
ensure that permanency is achieved as quickly as possible for the child and that the DHHR failed
to do so. Petitioner also argues that the circuit court erred in terminating her parental rights based
on events “directly—or sufficiently—connected to [her] disability” and on pretextual assumptions
about how she may act as a result of her disability. Petitioner argues this is a denial of her right to
equal protection. We have previously held that

                “[t]ermination of parental rights, the most drastic remedy under the
        statutory provision covering the disposition of neglected children, [West Virginia
        Code § 49-4-604] may be employed without the use of intervening less restrictive
        alternatives when it is found that there is no reasonable likelihood under [West
        Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
        substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
        114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011).



                                                   7
        First, petitioner is incorrect in her assertion that the DHHR failed to conduct permanency
planning for the child. The permanency plan filed by the DHHR reflects that reunification was the
primary permanency plan with a concurrent permanency plan of adoption, in the event that
reunification of the child was unsuccessful. Next, petitioner’s parental rights were terminated as a
result of her actions throughout the proceedings—unconnected to an alleged disability. While it is
true that petitioner’s ongoing mental health issues were a barrier to reunification, petitioner made
no effort to participate in parenting services, removed herself from mental health treatment, and
moved out-of-state. Petitioner’s blanket statement that the circuit court terminated her rights
“based on pre-textual assumptions about how [she] may act” is unfounded by the record on appeal.
As noted above, the evidence included witness testimony that petitioner failed to follow through
with the rehabilitative services provided to her and that evidence was sufficient to support
termination of her parental rights. Accordingly, we find no error in the circuit court’s termination
of her parental rights.

       Lastly, because the proceedings in circuit court regarding the father are ongoing, this Court
reminds the circuit court of its duty to establish permanency for the child. Rule 39(b) of the Rules
of Procedure for Child Abuse and Neglect Proceedings requires that

               [a]t least once every three months until permanent placement is achieved as
       defined in Rule 6, the court shall conduct a permanent placement review
       conference, requiring the multidisciplinary treatment team to attend and report as
       to progress and development in the case, for the purpose of reviewing the progress
       in the permanent placement of the child.

        Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the child
within twelve months of the date of the disposition order. As this Court has stated,

                [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules
       of Procedure[] for Child Abuse and Neglect Proceedings for permanent placement
       of an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(c)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds
       that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child

                                                 8
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
15, 2021, order is hereby affirmed.



                                                                                           Affirmed.




ISSUED: November 8, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  9